Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-10, 13, 25-26, 29-35, 39-40, 42 and 44-47 are pending in this application. Claims 1, 5, 6, 10, 13, 26, 33, 42 and 45-47 are previously presented. Claims 2, 7-9, 25, 29-32, 34, 35, 39, 40, 44 are original. Claims 3, 4, 11, 12, 27, 28, 41, 43 are withdrawn. Claims 14-24 and 36-38 are cancelled.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
On page 11 of Remarks (filed 03/01/2022), applicant argues
In particular, the Examiner cited to transistor M7 of Wu as teaching the claimed second NMOS transistor. While transistor M7 does have a drain coupled to the pad 8 through the capacitor C2, a source coupled to ground, and a gate coupled to the supply voltage Vdd, transistor M6 is not part of the output driver. Therefore, while transistor M7 does have the structure claimed in claim 1, it does not have the functionality claimed in claim 1 - the transistor M7 does not in any way turn off to isolate the bulk of a transistor of the output driver during an ESD event, as any isolation performed is that of the bulk of transistor M6 (which is part of the protection circuit 20).
It is true that transistor M6 in prior art Wu (USRE38222E) fig.5 does not represent an output driver. The rejection does not rely on M6 being an output driver. Wu is relied upon to 
On page 12 of Remarks (filed 03/01/2022), applicant argues
Here, however, there is no resistor coupled between the drain of any transistor and anything else - the resistors are coupled between bulk and source of the NMOS transistors. The Examiner appears to have cited this reference simply for the existence of a resistor coupled to the bulk of an NMOS transistor, then lifted the resistor from this reference and placed it between the drain of M7 of Wu and the NMOS MN3 of Ker. However, the references have not taught this connection. Therefore, the recitation "a resistor coupled between the drain of the second NMOS transistor and a bulk of the first NMOS transistor" from independent claim 1 has not been met. The disclosure of the resistors coupled to the bulk and source of NMOS transistors is not the disclosure or any suggestion of resistors coupled to the drain and bulk of an NMOS transistor - as would be understood by one of skill in the art, it is the sources of the NMOS transistors in FIG. 1 of Duvvury that are connected to ground, and not the drains.
.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 13, 25-26, 29-35, 39, 40, 42 and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ker (US6566715B1), and further in view of Wu (USRE38222E) and Duvvury (C. Duvvury, S. Ramaswamy, A. Amerasekera, R. A. Cline, B. H. Andresen and V. Gupta, "Substrate pump NMOS for ESD protection applications," Electrical Overstress/Electrostatic Discharge Symposium Proceedings 2000, 2000, pp. 7-17).
Regarding claim 1, Ker teaches a circuit (i.e. substrate-triggered ESD protection) (fig.15), comprising: a logic circuit (i.e. pre-driving circuit) (fig.15); an output driver (i.e. output NMOS Mn3 and output PMOS Mp3) (fig.15) for the logic circuit, the output driver comprising: a first NMOS transistor (i.e. output NMOS Mn3) (fig.15) having a gate coupled to the logic circuit (implicit, as seen in fig.15), a source coupled to a reference voltage (i.e. power rail Vss) (fig.15), and a drain coupled to a PAD (i.e. pad O/P) (fig.15); a protection circuit (i.e. ESD detection circuit 80) (fig.15) for the output driver (implicit); wherein the supply voltage is floating initially when an electrostatic discharge (ESD) event raises potential at the PAD to be positive with respect to the reference voltage, resulting in the bulk of the first NMOS transistor being isolated from the reference voltage (column 4 lines 60-64, During ESD-stress condition, the instant ESD detection circuit 62 discovers an ESD event occurring on pad 60, ESD detection circuit 62 biases the bulk electrode to trigger activation of the npn BJT thereby releasing ESD 
Ker does not teach the protection circuit comprising: a second NMOS transistor having a drain coupled to the PAD, a source coupled to the reference voltage, and a gate coupled to a supply voltage; and a resistor coupled between the drain of the second NMOS transistor and a bulk of the first NMOS transistor.
Wu teaches a protection circuit comprising: a second NMOS transistor (i.e. nmos M7) (fig.5) having a drain coupled to the PAD (implicit, as seen in fig.5), a source coupled to the reference voltage (implicit, as seen in fig.5), and a gate coupled to a supply voltage (implicit, as seen in fig.5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally include the second NMOS in Ker, as taught by Wu, as it provides the advantage of submicron scalability in fabrication along with reduced ESD stress.
Ker and Wu do not teach a resistor coupled at the bulk of the first NMOS transistor.
Duvvury teaches a resistor coupled at the bulk of the first NMOS transistor (i.e. guardring resistance) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally include the resistor coupled to the bulk of the 
Regarding claim 2, Ker, Wu and Duvvury teach the circuit of claim 1, wherein the gate of the first NMOS transistor is directly electrically connected to an output of the logic circuit (implicit, as seen in fig.15), wherein the source of the first NMOS transistor is directly electrically connected to the reference voltage (implicit, connected to Vss as seen in fig.15), and wherein the drain of the first NMOS transistor is directly electrically connected to the PAD (implicit, as seen in fig.15).
Regarding claims 5 and 6, Ker, Wu and Duvvury teach the circuit of claim 1. Further, as stated in claim 1, advantageous connection of resistor at bulk of first nmos transistor, enables the connections as described in claims 5 and 6.
Regarding claim 7, Ker, Wu and Duvvury teach the circuit of claim 1, further comprising a capacitor (Wu, i.e. capacitor C2) (fig.5) coupled between the PAD and the drain of the second NMOS transistor (Wu, i.e. C2 is between IC pad 8 and drain of second nmos M7) (fig.5).
Regarding claim 8, Ker, Wu and Duvvury teach the circuit of claim 7, wherein the capacitor is realized using a lumped capacitor (Wu, column 2 lines 31-32, metal pad, the dielectric layer, and the conducting layer form a capacitor).
Regarding claim 10, Ker, Wu and Duvvury teach the circuit of claim 1, wherein the first NMOS transistor is a silicide transistor (Wu, i.e. polysilicon layer 230) (fig.6).
Regarding claim 13, Ker, Wu and Duvvury teach the circuit of claim 1.

Ker further teaches a circuit, wherein an output driver (i.e. output NMOS Mn3 and output PMOS Mp3) (fig.15) further comprises a first PMOS transistor (i.e. output PMOS Mp3) (fig.15) having a source coupled to a supply voltage (implicit, as seen in fig.15 drain is connected to VDD), a drain coupled to the PAD (implicit, as seen in fig.15 source is connected to pad O/P), and a gate coupled to the logic circuit (implicit, as seen in fig.15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included a pmos transistor in Ker, Wu and Duvvury, as taught by Ker, as it provides the advantage of pulling the IC pad to either a positive supply voltage or a ground voltage.
Regarding claim 25, it is rejected for the same reasons as stated in claim 1.
Regarding claim 26, it is rejected for the same reasons as stated in claim 5.
Regarding claim 29, it is rejected for the same reasons as stated in claim 1.
Regarding claim 30, it is rejected for the same reasons as stated in claim 1.
Regarding claim 31, it is rejected for the same reasons as stated in claim 7.
Regarding claim 32, it is rejected for the same reasons as stated in claim 13.
Regarding claim 33, it is rejected for the same reasons as stated in claim 1.
Regarding claim 34, Ker, Wu and Duvvury teach the circuit of claim 33, further comprising a diode (Wu, i.e. diode D2) (fig.5) having a cathode coupled to the PAD and an anode coupled to the reference voltage (implicit, as seen in fig.5).
Regarding claim 35, it is rejected for the same reasons as stated in claim 13.
Regarding claim 39, it is rejected for the same reasons as stated in claim 1.
Regarding claim 40, it is rejected for the same reasons as stated in claim 1.
Regarding claim 42, it is rejected for the same reasons as stated in claim 1.
Regarding claim 44, it is rejected for the same reasons as stated in claim 13.
Regarding claim 45, Ker, Wu and Duvvury teach the circuit of claim 1, wherein if the supply voltage is floating initially and an ESD event raises the reference voltage to be positive with respect to potential at the pad, the first NMOS transistor is protected because an inherent resistance of a parasitic bulk-drain diode in the first NMOS transistor is greater than an inherent resistance in a diode coupled in parallel with the first NMOS transistor between the PAD and the reference voltage (Wu, column 7 lines 39-42, When a negative-to-ground ESD pulse appears a the IC pad 8, the diode D2 is forward biased to bypass the ESD stress).
Regarding claim 46, Ker, Wu and Duvvury teach the circuit of claim 1, wherein in absence of an ESD event, the first NMOS transistor is turned on when the logic circuit asserts a signal to the gate of the first NMOS transistor (Ker, column 6 lines 30-34, Mn3 has an MOS structure … some or all of the finger gates are driven by a pre-driving circuit 70).
Regarding claim 47, Ker, Wu and Duvvury teach The circuit of claim 1, wherein a bulk-source parasitic diode within the first NMOS transistor becomes forward biased due to flow of current across the resistor during an ESD event, thereby permitting current to flow to the reference voltage through a parasitic NPN bipolar junction transistor within the first NMOS transistor (Ker, column 4 lines 62-64, ESD detection circuit 62 biases the bulk electrode to trigger activation of the npn BJT thereby releasing ESD stress).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ker (US6566715B1), Wu (USRE38222E) and Duvvury (C. Duvvury, S. Ramaswamy, A. Amerasekera, R. A. Cline, B. H. Andresen and V. Gupta, "Substrate pump NMOS for ESD protection applications," Electrical Overstress/Electrostatic Discharge Symposium Proceedings 2000, 2000, pp. 7-17), and further in view of Lee (US7910999B2).
Regarding claim 9, Ker, Wu and Duvvury teach the circuit of claim 7.
Ker, Wu and Duvvury do not teach the circuit, wherein the capacitor is realized using capacitive behavior of any device.
Lee teaches in a similar field of endeavor ESD protection (abstract, ESD semiconductor protection) for IC pad (i.e. pad 10) (fig.1A), that it is conventional to have a circuit (i.e. protection circuit) (fig.1A), wherein the capacitor is realized using capacitive behavior of any device (column 1 line 41, associated parasitic capacitance C12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally realized a capacitor using capacitive behavior of any device in Ker, Wu and Duvvury, as taught by Lee, as it provides the advantage of flexibility in circuit design.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/21/2022

/Scott Bauer/Primary Examiner, Art Unit 2839